DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment I, with claims 1-3 and 7-14,  in the reply filed on 11/04/2020 is acknowledged.  Claims 4-6 and 15-17 are withdrawn from further consideration as being drawn to a nonelected species embodiment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone et al. (US 2012/0248451 A1; hereianfter “Sone”).
Regarding Claim 1, referring to at least Fig. 4 and related text, Sone teaches a field-effect transistor comprising: a semiconductor film (42) formed on a base (41) (paragraph 115); a gate 
Regarding Claim 2, Sone teaches wherein the field-effect transistor is a top-gate field-effect transistor (fig. 4).
Regarding Claim 3, Sone teaches wherein the gate insulating film includes a region (a region of 45 between 43 and 44) whose width is narrower than a width of the gate electrode (a width of 46) (fig. 4).
Regarding Claim 8, Sone teaches wherein the semiconductor film includes an oxide semiconductor (paragraphs 108 and 112).
Regarding Claim 9, Sone teaches a display element comprising: a driving circuit (fig. 4 and paragraph 116); and a light control element (250) configured to control light output in accordance with a driving signal from the driving circuit, wherein the light control element is driven by the field-effect transistor according to claim 1 (fig. 16 and paragraphs 205-210, 235).
Regarding Claim 10, Sone teaches wherein the light control element is an electroluminescent element, an electrochromic element, a liquid crystal element, an electrophoretic element, or an electrowetting element (paragraphs 205-210).
Regarding Claim 11, Sone teaches a display device comprising: a display unit in which a plurality of display elements are arranged, each of the plurality of display elements being the 
Regarding Claim 12, Sone teaches a system comprising: the display device according to claim 11; and an image data generating device configured to supply image data to the display device (paragraphs 205-210, 236, and 271-274).

Claims 1-3, 7, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lujan et al. (US 2009/0294768 A1, cited in IDS filed on 08/15/2019; hereianfter “Lujan”).
Regarding Claim 1, referring to at least Figs. 1-4 and related text, Lujan teaches a field-effect transistor comprising: a semiconductor film (34) formed on a base (32) (paragraph 25); a gate insulating film (36a) formed on a part of the semiconductor film (paragraph 25); a gate electrode (38a) formed on the gate insulating film (paragraphs 26-28); and a source electrode (44 including 46 near 44b) and a drain electrode (44 including 46 near 44c) formed in contact with the semiconductor film (paragraphs 30-32), wherein a thickness of the source electrode and the drain electrode is smaller than a thickness of the gate insulating film (fig. 4, a thickness of a region/portion of 44 contacting 36a compared to a thickness of 36a), and the gate insulating film includes a region (an upper region of 36a exposed by 44) that is not in contact with the source electrode or the drain electrode (fig. 4).
Regarding Claim 2, Lujan teaches wherein the field-effect transistor is a top-gate field-effect transistor (fig. 4).
Regarding Claim 3, Lujan teaches wherein the gate insulating film includes a region whose width is narrower than a width of the gate electrode (fig. 4).

Regarding Claim 13, referring to at least Figs. 1-4 and related text, Lujan teaches a method for producing a field-effect transistor, comprising: forming a semiconductor film (34) on a base (32) (paragraph 25); forming a gate insulating film (36) on a part of the semiconductor film (paragraph 25); forming a gate electrode (38) on the gate insulating film (fig. 1 and paragraph 26); patterning the gate electrode and the gate insulating film by etching using a same mask (fig. 2 and paragraphs 27-28); and forming a source electrode (44 including 46 near 44b) and a drain electrode (44 including 46 near 44c) in contact with the semiconductor film (fig. 4 and paragraphs 30-32), wherein, in the forming of the source electrode and the drain electrode, the source electrode and the drain electrode are formed such that a thickness of the source electrode and the drain electrode is smaller than a thickness of the gate insulating film (fig. 4, a thickness of a region/portion of 44 contacting 36a compared to a thickness of 36a), and the gate insulating film has a region (an upper region of 36a exposed by 44) that is not in contact with either the source electrode or the drain electrode (fig. 4). 
Regarding Claim 14, Lujan teaches wherein, in the forming of the source electrode and the drain electrode, a conductive film (44 at 44a) made of the same material as a material of the source electrode and the drain electrode is formed on the gate electrode (fig. 4 and paragraph 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829